 TEAMSTERSLOCAL 70 (CHIPMAN FREIGHT)343Brotherhood of Teamsters and Auto Truck Drivers,Local 70 of Alameda County,affiliatedwithInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaandChipman Freight Services.Case 32-CC-102526 March 1987DECISION AND ORDERBY MEMBERS JOHANSEN,STEPHENS, ANDCRAcRAFrOn 27 December 1985 Administrative LawJudge Jerrold H. Shapiroissuedthe attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed an an-swering brief. The General Counsel filed limitedexceptions and a supporting brief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs2 andhas decided to affirm the judge's rulings,findings,and conclusions only to the extent consistent withthisDecision and Order.The judge found that the Respondent violatedSection 8(b)(4)(i) and (ii)(B) of the Act by picket-ing Chipman Freight Services with an object'of in-terrupting the business relationships between Chip-man and its independent contractor subhaulers, butdid not violate Section 8(b)(4)(i) and (ii)(B) bypicketing Chipman with an object of forcing or re-quiring Chipman to recognize or bargain with theRespondent as the representative of the subhaulers.For' thereasons statedbelow, we find that the Re-spondent's picketing of Chipman Freight Serviceswith either of these objectives did not violate Sec-tion 8(b)(4)(i) and (ii)(B) of the Act. Accordingly,we shall dismiss the complaint.Chipman uses 22 subhaulers or owner-operatorsto transport containers to and from the Oaklanddock area. The, Respondent concedes that the sub-haulers are independent contractors and not em-ployees of Chipman. The subhaulers were requiredto sign a uniform subhaul agreement in order to dobusinesswith Chipman. That agreement was sub-ject to immediate cancellation by either party bygiving the other party written notice.In July 19853 Chipman drafted a new subhaulagreement to replace the old one. The new agree-3The Respondent,the General Counsel,and the Charging Party alsofiled supplemental statements of position2The Charging Party has requested oral argument.The request isdenied as the record, exceptions,and briefs adequately present the issuesand the positions of the parties.8 All dates are in 1985 unless otherwise indicated.wentspecifically states that the subhauleris an in-dependent contractor and not an employee ofChipman. On 29 July Chipman's -generalmanagerTucker notified all the subhaulers that their oldsubhaul agreementswere canceled and told themthat they would haveto signthe new agreement inorder to dobusinesswith Chipman. Only two sub-haulers signednew agreements29 July; two otherssigned 26 August.In attempting to regain work from Chipman,some of the subhaulers sought the assistance of theRespondent, which had in, June and July alreadybegun effortsto organizethe approximately 400owner-operators in the Oakland area.On 30 July Alex Ybarrolaza, the director, of theTeamsters owner-operater division, attempted toconvince Tucker to reinstate the old subhaul agree-ments and to recognize the Respondent as the rep-resentative of the owner-operators. Tucker refused.On 6 August Ybarrolaza wrote to Chipman thatthe Respondent represented Chipman'ssubhaulersand enclosed a blank copy of a recognition agree-ment.He also sentsimilar lettersto other compa-nies inthe area.On 7 August Ybarrolaza met with most of Chip-man's subhaulers. He suggested that the subhaulerssign the newagreementbut attach a cover letterprepared by the Respondent stating that the agree-ment does not accurately define the subhaulers'employment status, and it was not the subhaulers'intent to redefine theirstatus.The subhaulers re-jected this course of action because they wanted towork under the oldagreement.4They voted topicketChipman, and the Respondent agreed tosupport the picket line until Chipman took back allthe subhaulers under the old agreement. On 7August the ' Respondent began picketing Chipmanwithsignsreading,"CHIPMAN FREIGHTSERVICES-UNFAIR TO OWNER OPERA-TORS-TEAMSTERS LOCAL 70."The four subhaulers who signed new,agreementswith Chipman have not performed work at Chip-man because of the picketing. Some of Chipman'scustomershave also refused to cross the picketline.On 13 August Tucker responded to the Re-spondent's 6 August request for recognition by re-fusing to recognize the Respondent because thesubhaulers are not Chipman's employees, but, inde-pendent contractors.On 15 August the Respondent responded thatwhile it would like to gain recognition at Chipman,the picketing was for the sole purpose of returning4The new agreement,among other things, provided for a differentmethod of compensation283 NLRB No. 57 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDallChipman subhaulers to their jobs and not forthe purposeof gainingrecognition, and that thesubhaulerswould return to work if Chipman wouldnot require them to sign the new subhaul agree-ment.-On 16 August Tucker wrote to the subhaulersthat he was still ,interestedin meetingwith them tonegotiatenew contracts.On 22 August Ybarrolaza wrote that the sub-haulers had selected a committee of three sub-haulers to discuss a new contract with Chipmanand that the Respondent would not participate inthose discussions that could begin as soon as thesubhaulers were allowed to resume work under theold agreement.On 23 August Tucker replied that he would notreinstatethe old contracts and that he was not will-ing to meetwith groups of owner-operators be-cause ofpotential antitrust ramifications.In finding that the Respondent violated Section8(b)(4)(B) of the Act by picketing with an object offorcing independent-contractor subhaulers to ceasedoing businesswith Chipman, the judge found thatthe ultimate object was to" force Chipman to dobusinesswith the subhaulers under the old, ratherthan the new, subhaul agreement.The judge rejected the Respondent's contentionthat the, picketing was primary. The judge reliedon theBoard'sdecision inProductionWorkers Local707 (Checker Taxi),273 NLRB 1178 (1984)(Check-er 1),5which held thata union isnot engaged inprimary activity when it bringseconomicpressureagainst acompany to causea cessationof businessbetween the company and its independent contrac-tors,where the union has no -dispute concerningthe company's' own employees. The judge conclud-ed that here the Respondent was not engaged inprimary activity because the Respondent picketedChipman tocause a cessation-of businesswithChipman'sindependentcontractorsubhaulersabsent a dispute concerning Chipman's employees.Thus, the judge found that the picketing violatedSection 8(b)(4)(i) and (ii)(B) of the Act.-Following 'the issuance of the judge's decision inthe instant case, however, the D.C. Circuit vacatedthe Board'sCheckerI decision and remanded thatSChecker Iinvolved taxicab companies that lease cabs driven by inde-pendent contractors(LCDs).Some of the LCDs became dissatisfied withthe lease arrangements offered by the companies.They approached theunion,which formed a "Leased Taxicab Drivers Division"' within theunion The union began collecting dues and initiation fees from the driv-ers, and sought recognition and bargaining from the companies on behalfof the LCDs. When the companies refused to recognize the union, theunionand the LCDs began picketing and handbilling at the companies'garages. The picket signs stated that the LCDs were on strike and re-quested,inter alia, that the drivers refuse to lease cabs until an agreementwas signed. The Board found that the picketing violated Sec S(b)(4)(i)and (ii)(B) of the Act because picketing on behalf of independent contrac-tors was not lawful primary activitycase to the Board.ProductionWorkersUnion ofChicago v.NLRB, 793F.2d 323 (D.C. Cir. 1986).The court disagreed with the Board's premise thatSection 8(b)(4) of the Act prohibits union involve-mentin allpicketing on behalf of independent con-tractors. Rather, the court held that Section 8(b)(4)bars only secondary activity, which the court de-fined as "union attempts to involve neutral thirdparties in disputes not their own." 793 F.2d at 327.The court found that the picketing was not unlaw-ful because it was directed against the cab compa-nies,nonneutral parties, who were directly and inti-mately involved in the underlying dispute. Thecourt remanded the case to the Board for, applica-tion of the proper standard.Following the remand, the Board reconsidereditsChecker Iposition, and inProductionWorkersLocal 707 (Checker Taxi),283 NLRB 340 issuedtoday(Checker II),the Board agreed with the D.C.Circuit that Section 8(b)(4) of the Act prohibitsonlypicketingagainstneutralparties,those"wholly unconcerned in the disagreement." 793F.2d at 328. Applying that standard to the facts, inChecker,the Board found that because the underly-ing dispute was with the cab companies, the cabcompanies are not neutrals. Thus, the Board foundthat the picketing against the cab companies is pri-mary activity and does not violate Section 8(b)(4)of the Act.We believe thatChecker IIcontrols the instantcase.Here, the complaint alleges that the Respond-ent violated Section 8(b)(4)(i) and (ii)(B) of the Actby picketing Chipman with an object of interrupt-ing the business relationships between Chipman andits subhaulers and; with an object of forcing Chip-man to recognize the Respondent as the subhaulers'representative. Chipman, however, is not a neutralparty but is directly and intimately involved in theunderlying dispute.The subhaulers' dispute wassolely with Chipman,- and the Respondent's picket-ing on behalf of the subhaulers was directedagainstChipman. As Chipmanisnot a neutral,theRe-spondent's picketing against Chipman, with eitherof the alleged objectives, is primary activity, thatdoes not violate Section 8(b)(4)(B) of the Act. Ac-cordingly, we shall dismiss the complaint.ORDERThe complaint is dismissed.Rony ClementsandBarbara D. Davison,for the GeneralCounsel.Duane B. BeesonandKenneth C.Absalom(Beeson, Tayer&Silbert),,forthe Respondent.John M.SkonbergandPatricia A. Shepherd(Littler,Men-delson,Fastiff & Tichy),for the Charging Party. TEAMSTERSLOCAL 70 (CHIPMAN FREIGHT)James C.Paras (Morrison & Foerster),for Sea-Land Serv-ices.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge. Thehearing inthis case held 30 October 1985 was based onan unfair labor practice charge filed in- Case 32-CC-1025on 7 August 1985 by Chipman Freight Services, and anamended complaint issued 4 October 1985 on behalf oftheGeneral Counsel of the National Labor RelationsBoard, by the Board's Regional Director for Region 32,alleging that Teamsters Local 70 (Respondent) was en-gaging in unfair labor practices within the meaning ofSection 8(b)(4)(ii)(B) of theNationalLabor RelationsAct. The amended complaint, as amended at the hearing,alleges that Respondent violated Section 8(b)(4)(ii)(B) ofthe Act by picketing at Chipman Freight's facilities andby picketing Chipman Freight's trucks at the facility ofSea-Land Services with an object of forcing and requir-ing Sea-Land and other persons to cease doing businesswith Chipman Freight, and with an object of forcing andrequiringChipman Freight to recognize and bargainwith Respondent for the subhaulers with whom ChipmanFreight was doing business. I Respondent filed an answerdenying the commission of the alleged unfair labor prac-tices.On the entire record, from my observation of the de-meanor of the witnesses, and having considered theposthearing briefs filed by the parties, I make the follow-ingFINDINGS OF FACT1.JURISDICTIONChipman Freight, a California corporation, is engagedin the transportation and transhipment of freight and op-erates two terminals in Oakland, California. Its Oaklandterminals, during a 12-month period material to this case,earned more than $50,000 from transporting freight ininterstate commerce and as a link in commerce.Sea-Land, a New Jersey corporation, is engaged in theinternational and interstate transportation of freight bywater and operates a facility in Oakland, California. ItsOakland facility, during a 12-month period material tothis case, earned more than $50,000 from transportingcontainerized cargo in interstate commerce and as a linkin commerce.]During the time material to this case Chipman Freight,at its Oakland terminals, used the services of 22 truck-drivers,who owned their own trucks, to performdrayage and other trucking services. The relationship be-tween Chipman Freight and these 22 owner-operators(subhaulers) will be described in detail infra. RespondentThe amended complaint contained an 8(b)(4)(ii)(B) allegation basedon an unfairlabor practice charge filed in Case 32-CC-1026 by Sea-Land. The partiesat the startof the hearing represented that they hadagreed toa settlementof the complaint'sallegationencompassed by thatchargeAccordingly,I grantedthe General Counsel's unopposed motionto sever the charge in Case 32-CC-1026 from this proceeding and toremand itto theBoard'sRegional Director345admitted for purposes of this litigation that the sub-haulers are independent contractors and not employeesof Chipman Freight.Chipman Freight and -Sea-Land are employers en-gaged in commerce and in an industry affecting com-merce within the meaning of Section 2(6) and (7) of theAct and Chipman Freight, Sea-Land, and each of theabove-described subhaulers has been a person engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent, Brotherhood of Teamsters and AutoTruck Drivers, Local 70 of Alameda County, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(,5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceChipman Freight operates two terminals in Oakland,California, where it provides warehouse space and facili-tiesfor transloading cargo being shipped into or out ofthe Port of Oakland in marine containers. Freight istransported to and from these terminals by drivers em-ployed by Chipman Freight, by drivers employed byChipman Freight's customers, and by the independentcontractor subhaulers.Chipman Freight employs approximately 25 employeesat its Oakland terminals, includingmanagerialand super-visory employees. The rank-and-file employees-truck-drivers,warehousemen, hostlers, and freight handlers-are represented by the Diversified Transportation Spe-cialistUnion. Their terms and conditions of employmentare established by a collective-bargaining contract be-tween that union and the employer.In addition to its employee-drivers, Chipman Freightusesthe services of the 22 independent contractor sub-haulers to move containers to and from the Pori, of Oak-land dock area, and insome casestomake deliveriesaway from the Port of Oakland. Most of these subhaulersare owner-operators; that is, they own,maintain, anddrive their own trucking equipment used to haul contain-ers for Chipman Freight. Five of the subhaulers, howev-er,own one or more trucks used by Chipman Freight,which are driven by employees of the subhauler. Prior tothe events in this case all the subhaulers, including theowner-operator group, were required to sign a uniform"sub-haul agreement" in order to work for ChipmanFreight. This agreement refers to the subhaulers as inde-pendent businesspersons, and obligates them to "providetransportation services for such shipments as [ChipmanFreight]may. from time to time tender." The drivers'compensation under the agreement was computed on thebasis of a percentage of the rates charged by ChipmanFreight. The subhaul agreement was subject to immedi-ate cancellation by either party "by giving the otherparty written notice." 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn July 19852 Chipman Freight's general manager, JonTucker, drafted a new uniform subhaul agreement to re-place the existing one. The new uniform agreement enti-tled "Sub-haul Agreement With Independent Contrac-tor" changed the existing agreement in- two significantdependent contractor status, whereas the new one specif-ically stated that the signatory subhauler was an inde-pendent contractor and not an employee of ChipmanFreight, and further stated that the subhauler would inall respects direct the operation of the equipment he usedto perform under the agreement, and described in detailthe authority and responsibilities of the subhauler in thisrespect.Also,whereas under the old subhauler agree-ment Chipman Freight agreed to pay the subhauler 70percent of the rates charged customers by ChipmanFreight, the new uniform agreement proposed that Chip-man Freight and the signatory subhauler negotiate flatrates for the subhauler's services according to the par-ticular hauls.On 29 July General Manager Tucker notified each ofthe Company's 22 subhaulers that effective immediatelytheir subhaulagreementswere canceled. On that day andthe days immediately following, Tucker met with eachof the subhaulers individually. He showed them a copyof the new uniform subhaul agreement, explained theCompany's reasons for changing the old agreement,stated that the terms of the new proposed agreement andrate schedule were negotiable, and offered to negotiatewith the individual subhaulers. Tucker also told the sub-haulers that they would have to sign a new subhaulagreement before being allowed to do business withChipman Freight. In fact, none of the subhaulers wereallowed to continue to work for Chipman Freight untilthey entered into a new subhaul agreement. Only 4 ofthe 22 subhaulers, at the time of the 30 October hearing,had negotiated new subhaul agreements; Tyrone SearcyTrucking and Max Lopez Trucking on 29 July, HunterTrucking and Cliffs Trucking on 26 August.In June and July, prior to 29 July, Respondent'sowner/operator division was conducting a campaign toorganize the approximately 400 owner-operators in thetrucking business in the Port of Oakland and vicinity.Alex Ybarrolaza, the director of Respondent's owner/-operator division, was in charge of this campaign. Priorto 29 July Ybarrolaza conducted several organizationalmeetings which were each attended by between, 100 and200-owner/operators. He told the owner/operators thatRespondent wanted to represent them in order to im-prove their,, rates and conditions of employment andasked them to sign cards authorizing Respondent to actas their collective-bargaining representative. Some ofChipman Freight's subhaulers attended these meetings.On 30 'July Ybarrolaza visited GeneralManagerTucker. He told Tucker that the subhaulers "terminated"by Chipman Freight on 29 July had signed cards author-izingRespondent to represent them. Ybarrolaza askedTucker to reinstate the subhaul agreements which werecanceled 29 July and to put all the subhaulers back to2All dates hereinafter referto the year1985, unless, otherwise speci-fied.work.He explainedto TuckerthatRespondent was inthe process of formulating new proposals or programsfor the subhaulers,whichRespondent wanted to discusswith Chipman Freight,but-they-were not quite ready forpresentation and, in the meantime,Ybarrolaza wantedChipman Freight to return to the "status quo." Tuckerresponded by advising Ybarrolaza to contact ChipmanFreight's attorney.On 5 August Respondentfiledan unfair labor practicecharge(Case 32-CA-7414) with theBoard'sRegionalOffice.It alleged that-Chipman Freight violated Section8(a)(1) and(3) of theAct by discharging 18 named, indi-viduals on 29 July because of their participation in con-certed activities.3The 18 individuals named in thecharge were, for the most-part, the subhaulers whosesubhaul agreements on 29 July had been canceled byChipman Freight.The recordreveals, however, that 3 ofthe 18 were employees of subhauler Clifford Reichd/b/a CliffsTrucking.On 6 August the director of Respondent'sowner/-operator division, Ybarrolaza,wrote Chipman Freightthat Respondent represented all of its subhaulers and en-closed for Chipman Freight's signature a blank copy ofan "Owner-Operator Division Recognition Agreement."This agreement stated in substance that-the signatorycompany agreed to recognize Respondent as the-exclu-sivebargaining representative of its owner-operatortruckdrivers based on the Company's acknowledgementthat the owner-operatorswere employees within themeaning of the NationalLaborRelationsAct and thatthe Companyalso agreed to begin bargaining about theterms and conditions of employment of the owner-opera-tors and to expeditiously conclude the negotiations.On the morningof 7 AugustYbarrolaza met with amajority ofChipman Freight's subhaulers whose subhaulagreements had been canceled.The meeting took placeat the subhaulers'request-and was held,at Respondent'sheadquarters. Ybarrolaza suggested that each of the sub-haulers return to work under the terms of the new uni-form subhaul agreement being proposedby ChipmanFreight,but that 'when theysigned this agreement thatthey also give to Chipman Freight a signed copy of aletterwhichYbarrolaza had prepared for the,subhaulers'signatures.Ybarrolazacirculatedcopies of this letter,which reads as follows:Gentlemen:As directed by you, I have signed your "Inde-pendentContractorAgreement."Isigned thisAgreement in compliance with your directive,which indicated that I would be terminated or nolonger allowed to work for you unless I' signed thisAgreement. This-Agreement, however, does containseveralmisrepresentations and does not accuratelydefine our relationship nor the manner in whichyour work is performed or allocated. It is not mya TheBoard's RegionalDirector forRegion32 found the charge to'bewithoutment because the 18 individuals involvedwere not entitled tothe protection,of the Act as theywereindependent'contractors. 'Re-spondent's appealto the GeneralCounsel'soffice of Appealswas deniedfor the time reason. TEAMSTERSLOCAL 70 (CHIPMAN FREIGHT)347intention to redefine my present employment statusby signing this Agreement.This letter has been prepared for me by Team-stersLocal 70 at my request. I have authorizedthem to represent mein this matter, and you shouldcontact them if you have any furtherquestions.Very truly yours,(Signature)cc: Alex Ybarrolaza, Teamsters Local 70Ybarrolaza's recommended course of action was dis-cussed and rejected by the- subhaulers, a majority ofwhom indicated they wanted to return to work underthe terms of the old uniform-subhaul agreement whichhad been canceled by the Company. Ybarrolaza then in-dicated that he thought the subhaulers should vote onwhether they wanted to picket. He explained that if theyvoted in favor of picketing, that Respondent would sup-port the picket line until Chipman Freight took themback to work under the terms of the old subhaul agree-ment, and further explained that the picketing wouldcontinue until each of the subhaulers was put back towork. The subhaulers voted to picket.4On 7 August Respondent began picketing ChipmanFreight'sOakland terminals.The picketsigns read:"CHIPMAN FREIGHT SERVICES-UNFAIR TOOWNER OPERATORS-TEAMSTERS LOCAL 70."Also on 7 August through 9 August the pickets followedChipman Freight's trucksto numerousfacilities in thePort of Oakland and picketed with the above-describedpicket signs at a gate reserved for Chipman Freight'strucks at Sea-Land's Port of Oakland facility. On 30 Oc-tober, the date of the hearing in thiscase,Respondent'spicketing at Chipman Freight's Oakland terminals wasstillin progress.5'The four subhaulers, who, as described supra, signednew subhaulagreementswith Chipman Freight, have notmade any pickups or deliveries for Chipman Freight atthe picketed terminals because the employees of thesesubhaulers and/or the subhaulers themselves have re-fused to cross Respondent's picket lines. Also the recordshows that truckdrivers employed by Chipman Freight's4 Ybarrolaza and subhaulers Reich and Levasseur testified about thismeeting. The above description of what occurred is based on Ybarrola-za's testimony.Ybarrolaza's testimonial demeanor was good, whereasReich's and Levasseur's was poor. Moreover, Ybarrolaza's testimony wascorroborated by Reich's in a number of significant respects, whereasthere was a sharp conflict between Reich's and Levasseur's testimony.Levasseur's testimony that Ybarrolaza suggested the subhaulers sign theold subhaul agreement, rather than the new one,was contradicted byReich, who corroborated Ybarrolaza's testimony in this respect. Like-wise, Reich's description of the contents of the cover letter which Ybar-rolaza suggested that the subhaulers give to Chipman Freight, corrobo-rates Ybarrolaza's description and contradicts Levasseurs'.5On 13 August the Board's Regional Director in Oakland sought atemporary injunction of this picketing under Sec 10(1) of the Act in theUnited States District Court for the Northern District of California,pending disposition of this proceeding The Regional Director's petitionwas demed by the court on 22 October. However, the parties in theirposthearing briefs have advised me that on 15 November the CircuitCourt of Appeals for the Ninth Circuitissued anorder, pursuant to theGeneral Counsel's motion,enjoining Respondent from picketing ChipmanFreight or its customers pending an appeal of the district court's orderdenying injunction or until the Board issued a final decision in the matter,whichever occurred firstcustomers, or by agents of the customers, have refusedto cross the Respondent's picket lines at ChipmanFreight'sterminalstomake pickups or deliveries andthat this has prompted some of Chipman Freight's cus-tomers to threaten Chipman Freight with the loss oftheirbusiness.On 13 August General Manager Tucker rejected Ybar-rolaza's6 August demand that Chipman Freight recog-nizeRespondentas the bargainingrepresentative ofChipman Freight's subhaulers.Tucker explained to Ybar-rolaza that the demand was inappropriate because thesubhaulerswere not Chipman Freight"s employees, butwere independentbusinessmen.On 15 August Ybarrolaza wrote Chipman Freight's at-torney,in pertinentpart, as follows:In our telephone conversation of July 30, 1985,and on two other occasions prior to August 3, 1985,we discussed the matter of Chipman Freight Serv-ices' terminationof its owner-operator drivers, andon each occasion I indicated to you that we weresimply asking Chipman Freight Services to returnto the status quo that existed on July 29, 1985. Thatall the Chipman owner-operator drivers be allowedto return to work under the terms and conditions oftheir respective contracts then in effect.We alsooutlined this position to Mr. Jon Tucker at Chip-man Freight Services Warehouse on July 30, 1985,and this stillremains ourposition.In the event you are under the misconceptionthat our position has changed, please be advisedthat it has not. I specifically told you on August 2,1985, that while we would liketo gain recognitionat Chipman it was not required, and that the owner-operatorswould be willing to return to work aslong as Chipman would not compel them to signthe new "Independent Contractor Agreement," andwas willing to accept the return of all of the owner-operators that it had terminated on July 29, 1985;that we would deal with the question of recognitionlater as our program on behalf of all of the owner-operators operating on the waterfront [was] not de-signed for just Chipman oranysingle company, butfor all of the companies involved in the hauling ofcontainers.Letters requesting recognition were sentby us to 35companieswhose employees, owner-op-eratorsor non-owner drivers, have indicated adesire to be represented by Local 70. All these let-terswere sent out at about the same time. Chipmanwas the only company picketed. Our picketingChipman Freight Services is for the sole purpose ofreturning all of the Chipman owner-operators totheir jobs and not for the purpose of gaining recog-nition.On 16 August Tucker wrote identical letters to someof the subhaulers.He informed them, among otherthings, that Chipman Freight was still interestedin meet-ing with them to negotiate new contracts, that the onlysubstantialchange inthe contract which it had proposedwas in therates,that this change was favorable to thesubhaulers,and explained that if there were provisions in 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe new contract which a subhauler desired to change,that Tucker would be happy to consider the subhauler'sproposed changes.On 22 August Ybarrolaza wrote Chipman Freight's at-torney and with respect to Tucker's 16 August letter, inpertinent part,stated:'We are glad to hear that Chipman is very inter-ested'in meeting with the owner-operators, and .onour recommendation they have selected a commit-tee' of three who would meet with Mr. Jon Tuckerto review-and-discuss a new contract.The owner-operators further indicated that these discussionscould begin as soon as Chipman allows all of theirowner-operator drivers to return to work and thetalks could be held-after normal working hours.Teamsters Local 70 would not participate in thesediscussions.Pending final resolution for a new con-tract, they would also agree to continue to work asthey had in the past and under the terms of their re-spective past agreements and either the old or morefavorable rates than Chipman,seems to be offering,all ofwhich Local70 is not a party to.On 23 August Tucker wrote Ybarrolaza in response toYbarrolaza's- 22 August letter.With respect to Ybarrola-za's proposal concerning the negotiation of a new con-tractby and between the subhaulers and ChipmanFreight,Tucker wrote the following:We are still not willing to return to the prior con-tracts while we, discuss revisions in those contracts.Nor are we willing to meet with groups of owner-operators to discuss rates.'As I am sure you areaware,the joint discussion of such rates could haveserious anti-trust ramifications for both the companyand the owner-operators.As I said before,we are, however,willing tomeet at any time,individually,with the owner-oper-ators to work out satisfactory contracts.B. Discussion and Conclusions1.The amended complaint,as further amended at thehearing,alleges; -RespondentviolatedSection8(b)(4Xii)(B) of the Act by picketing Chipman Freight atChipman Freight'sOakland terminals and at the entrancereserved for Chipman Freight at Sea-Land's Oakland fa-cility,with an, object of forcing or requiring ChipmanFreight to recognize and bargain with Respondent on acollective basis for the independent contractor subbaulerswith whom Chipman, Freight was doing business. I shallrecommend the dismissal of this allegation for the reasonthat the record does not establish that an object of Re-spondent's picketing was to force or require ChipmanFreight to recognize or bargain with Respondent as therepresentative of Chipman Freight's subhaulers.On 7' August, when the subhaulers voted to picketChipman Freight,Ybarrolaza,the director of Respond-ent's owner/operator division,explained if they voted topicket that,Respondent would support their picketinguntilChipman,Freight took all of them back to workunder the terms and conditions of the recently canceledsubhaul agreements and also promised that the picketingwould continue until Chipman`Freight put all' of themback to work.6Subsequently,on 15 August,Ybarrolazawrote Chipman Freight advising it that Respondent'spicketing was not for the purpose of gaining recognition,but the picketing's sole purpose was to return all ofChipman Freight's subhaulers to their jobs.In his 15August letter Ybarrolaza also advised Chipman FreightthatRespondent would end its picketing if ChipmanFreight took back all the subhaulers under the terms andconditions of the recently canceled subhaulers agree-ments.7The legend on the picket signs was consistentwith Ybarrolaza's stated purpose.In view of the forego=ing circumstances,I am persuaded the General Counselhas failed to prove that an object of the Respondent'spicketingwas to force or require Chipman Freight torecognize or bargain with Respondent as the representa-tive of Chipman Freight's subhaulers. I therefore shallrecommend the dismissal of this allegation.In reaching this conclusion I have considered that on 6August,the day before the start of the picketing,Ybarro-laza asked Chipman Freight to acknowledge that thesubhaulerswere Chipman Freight's employees and torecognize and bargain with Respondent as the sub-haulers'collective-bargaining representative.I also haveconsidered that at his 7 August meeting with the sub-haulers,Ybarrolaza recommended a course of actionwhich included a letter'to ' Chipman Freight stating,among other things, that Respondent represented thesubhaulers.The subhaulers, however,rejected this rec-ommendation and, as described supra, it is clear fromwhat occurred later'during the 7 August meeting whenthe' vote to picket was taken,,that the decision to picketand Respondent's decision' to sponsor the picketing wasunrelated to Respondent's efforts to represent the sub-haulers for collective-bargaining purpose's.8 I also notethat Ybarrolaza's 15 August letter' to Chipman Freightexplained that Respondent's 6 August demand for recog-nition and bargaining' had been'made in the context ofRespondent'scampaign to organize all the subhaulersdoing business in 'the Port of Oakland companies whoseemployees and subhaulers had expressed a desire to berepresented by Respondent.Also, Ybarrolaza's letter fur-ther explained that Chipman Freight was the only com-16As described supra, Ybarrolaza,before the subbaulers voted topicket, suggested a different way for them to solve their problem. Hisrecommendation involved,among other things, Chipman Freight's recog-nition of Respondent as the subhaulers'representative.The subhaulers,however, rejected Ybarrolaza's recommendation and voted to picket in-stead.7 "In considering a union's motivation for striking or picketing, [theBoard and] courts have found it useful to ask what concessions the com-pany would have to make to abate the union activity[cases cited]."NLRB' v.Union de Empleados(National PackingCo.),455F.2d 1248 (1stCir. 1972)."'The record fails to establish that when Respondent asked ChipmanFreight to return all of these subhaulers back to work under the termsand conditions of the recently canceled subhaul agreements,thatRe-spondent was seeking to represent the subhaulers in the negotiations withChipman Freight for the terms and conditions of the new subhaul agree-ments. As a matter of fact, Ybarrolaza's 16 August letter to-Chips'tanFreight expressly states that "reamsters Local 70 [Respondent] wouldnot participate in these discussions." TEAMSTERSLOCAL 70 (CHIPMAN FREIGHT)349pany picketed, and that the picketing had nothing to do,withRespondent's request for recognition, but wouldend if all-of Chipman Freight's subhaulers were allowedto return to work under the terms and conditions of therecently canceled subhauler's agreements.H.The amended, complaint, as further amended at thehearing, allegesin substancethatRespondent violatedSection 8(b)(4)(i) and (ii)(B) of the Act by picketingChipman Freight at Chipman Freight's Oakland termi-nals and at the entrance reserved for Chipman Freight atSea-Land's Oakland facility, with an object of forcing orrequiring the independent contractor subhaulers to ceasedoing businesswith Chipman Freight. I am persuadedfor the reasons set forth, hereinafter that thisallegation ismeritorious.Although Section 8(b)(4)(B) prohibits classic "second-ary boycotts"-when a union brings economic pressureagainsta` neutral employer to obtain economic leverageagainstanother employer who is engaged with his em-ployees in a primary dispute-that phrase is not used inthe statute, and the statute is ' not limited to addressingthat wrong. SeeMaritime Union v. NLRB,346 F.2d 411,416-417, fns. 8, 11, 12 (D.C. Cir. 1965). Congress did notby the passage of Section 8(b)(4)(B) seek to ban onlysomeforms of secondary conduct; rather, Congress rec-ognized that "illegal boycotts take many forms" and"purposefully -drafted [Section 8(b)(4)(B)] in [the] broad-est terms.','Longshoremen v Allied International,456 U.S.212, 225 (1982). Thus, the statute, comprehends not only"the familiar patterns of a secondary boycott" but "vari-ations from those patterns."Maritime Union V. NLRB,supra,346 F.2d at 417 fn. 8, quoted inSoft Drink Work-ers Local 812 v. NLRB,657 F.2d 1252, 1259 (D.C. Cir.1980).Accordingly, "[w]here . . act and object fallcomfortably within the letter of the statute, the Board'shand is to be stayed only upon, a pervasive showing thatthey are beyond its spirit."Soft Drink Workers Local 812v.NLRP,supra, 657 F.2d at 1259. See alsoLongshoremenv.Allied International,supra, 456 U.S. at 225 (1982).In the instant case, as described in detail supra, Re-spondent picketed Chipman Freight in order to persuadethe independent, contractor subhaulers to cease doingbusiness with Chipman Freight, with the ultimate objectof forcing Chipman Freight to do business with the sub-haulers under the terms and conditions of the subhaulagreements recently canceled by Chipman' Freight,rather than under the terms and conditions of the newsubhaul agreements being proposed by Chipman Freight.This picketing. satisfies the standards of prohibited "act"and prohibited "object" of Section 8(b)(4)(B). For it issettled law that picketing constitutes "induce[ment] orencourage[ment]"withinthemeaningofSection8(b)(4)(i)9 and also "coerc[ion] or restrain[t]" within the9 Respondent's picketing took place at Chipman Freight's Oakland ter-minalswhere Chipman Freight's employees,representedby anotherunion, were employed. Also employees of the subhaulers and of ChipmanFreight's customers picked up and,delivered at these terminals.meaning ofSection 8(b)(4)(ii) (see for exampleElectricalWorkers IBEW Local 501 v NLRB,341 U.S. 694, 701-704 (1951);NLRB v. Teamsters Local 85,454 F.2d 875,878 (9th Cir. 1972)) and that a disruption of the neutralparty's business satisfiesthe "ceasedoing business" re-quirement of Section 8(b)(4)(B). _See for exampleLong-shoremenv.Allied International,supra at 222-226 fn. 21(1982). Respondent contends, however, that its picketingwas primary and thus not encompassed by Section8(b)(4)(B).As discussed below, this contention is withoutmerit.The Board indicated inTeamsters Local 814 (SantiniBros),208 NLRB 184 (1974), affd. in relevant part 512F.2d 564, 566-566 (D.C. Cir. 1975), andMusicians Local16 (Bow & Arrow Manor),206NLRB 581, 581-582(1973), enfd.'512 F.2d 991 (D.C. Cir. 1975), and express-ly held inProductionWorkers Local 707 (Checker Taxi),273 NLRB 1178 (1984), that a union is not engaged inprimaryactivity-andthereforeviolatesSection8(b)(4)(B)-when it 'brings economic pressureagainst acompany to causea cessationof business between thecompany and independent contractors with whom itdoesbusiness,where the union has no dispute concerningthe company's own employees. In such circumstances, bethe independent contractors employers themselves (seeMusicians Local 16,supra) or self-employed persons (seeTeamsters Local 814,supra, andProductionWorkers Local707,supra), the picketing union satisfies the "act andobject"' language of Section 8(b)(4)(B) and is not in-volved in a primary labor dispute with the picketed com-pany-10 Moreover, this 'result is unaffected by the legiti-10 I recognize that Chipman Freightis not a "wholly unconcerned" or"neutral"party in the dictionary sense but, in fact,is involved in the dis-pute hereinHowever, such terms as "neutral" and "wholly uncon-cerned"are terms of art in 8(b)(4) adjudication and must be understoodin light, of the statutory objectives. As the court explained inCarpet, Li-noleum, Soft Tile Local 419 v. NLRB,467 F.2d 392, 400-40l (D.C. Cir.1972):[T]he mere fact that the relationshipbetweentwo parties involvessome economic interdependence is not sufficient in and of itself tocause one of the parties to lose its "secondary"status,for section8(b)(4XB) purposes, vis-a-vis the, other party. This conclusion is dic-tated by the very nature of secondary boycotts. It is intuitively obvi-ous that a union which is engaged in a labor dispute with one partywill not endeavor to enlist the support of another party,unlessthereis some relationship present, direct or indirect, between the two par-tiesout the presence of some interrelationship between the two parties, itwould be an exercise in futility for the Union to seek the aid of thesecond,party, since it would necessarily have no possible means ofproviding meaningful support for the union.It is therefore logicallyapparent that something more than mere economic interdependencebetween two parties is required before one loses its "secondary"status with respect to the labor disputes of the other.Chipman Freight's status as a neutral does not derive from a completelack of involvement in the dispute, but from its noninvolvement in a pri-mary labor dispute. Similarly, the fact that Chipman Freight possesses thepower to end the picketing by agreeing to the Respondent's demandsdoes not render the dispute "primary"; for, as, indicated inCarpet Layers,supra, it is not unusual for a secondary employer to possess the power toresolve-or substantially aid the resolution of-a labor dispute. Yet thatpower has never been deemed sufficient to convert the secondary em-ployer into a primary. SeeElectricalWorkers IBEW Local 399 (IllinoisBell),235 NLRB 555, 555-556, 559-562 (1978), enfd. 601 F.2d 593 (7thCit. 1979). 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmacy of the union's ultimate goal.ProductionWorkersLocal 707 (Checker Taxi),273 NLRB 1178.See alsoMu-sical Artists (Washington School of Ballet),157 NLRB 735,741-742 (1966);Federation deMusicos Local 468 (PatMills & Co.),246 NLRB 782, 785-787 (1979)_BecauseRespondent engaged in just such secondary conducthere-picketing Chipman Freight to cause a cessation ofbusiness with their independent contractor subhauler,l tin the absence of a dispute concerning Chipman Freight'semployees-the General Counsel has established, as al-leged in the complaint, Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act.ProductionWorkers Local707 (Checker-Taxi),supra.12I i It is clearthat anatural consequenceof Respondent's picketing wasthe cessation of-businessbetween Chipman Freight and theindependentcontractorsubhaulers.Respondenthad every reason toforeseethat thesubhaulers,in deferenceto the picket line,would not resume doing busi-nesswith ChipmanFreight until the ultimateobject of the picketing wasaccomplished.Underthe circumstances,a prohibitedcease-doing-businessobjectwas necessarily subsumedwith Respondent's ultimateobject forpicketing,and Respondentnecessarilyhad this subsidiary object regard-less of its ultimateobject.Also, with respect to the picketing's ultimateobject-requiringChipman Freight to dobusinesswith the independentcontractorsubhaulers under the termsand conditions of the subhaulagreementsrecently canceled by Chipman Freight, rather thanunder theterms and conditionsof thenew agreements being proposedby ChipmanFreight-it required Chipman 'Freight to change itsmethod of doingbusinesswith the independentcontractor subhaulersin significant re-spects, thussatisfyingthe "cease doing business"requirement of Section8(bX4)(B).SeeNLRB v Operating Engineers Local85, 400 U.S. 297(1971).Chipman Freight was facedwith the option of sufferinga severedisruption of itsbusiness, including a loss of customers,or doing businesswith the independent contractorsubhaulersunder theterms and condi-tions dictated by the Respondent's picket line, rather than under thetermsand conditionsof thenew subhaul agreements being proposed byChipman Freight.12 I agreewith the General Counsel and Chipman Freight that thefactsin theinstant casefall squarely withinthe rule setforth inCheckerTaxi.There,two taxicabcompanies employed driverswho leased cabsfrom the companies. The drivers were independent contractors. The re-spondent unions demandedthat the companies recognizethe unions asthe leased cab drivers'bargainingrepresentative and negotiate an agree-ment establishing uniformconditionsregarding the leasingof cabs. Thecompaniesrejectedthis demand and theUnions picketedthe companies'garagesused by theleasedcab drivers, with picketsigns statingthat theleasedcab drivers were onstrike and askingthat theynot lease cabs untilan agreementwas reachedregardingtheir working conditions.Itwas dis-puted that the unions-picketed in order topersuade the independent con-tractor leased cab driversto cease doing business with the companies,withthe ultimategoal of forcing the companiesto recognize and bargainwith the unions. The Board found that "[b]y picketing the Charging Par-tieswith an object of interruptingthe leasesbetween theCharging Par-ties and the leased cab drivers ... the Respondents have violated Sec-tion 8(b)(4)(i) and (ii)(B) ofthe Act."In the instant case, as I have foundsupra, Respondentpicketed Chipman Freight with picketsigns informingthe independentcontractorsubhaulersthatChipman Freight was unfairto them.Respondent picketedin orderto persuadethe subhaulers tocease doing businesswith Chipman Freight, withthe ultimateobject offorcing Chipman Freight todo businesswith the subhaulers under theterms and conditionsof the subhaulersagreementspreviously canceledby Chipman Freight, rather than under thetermsand conditions of thenew agreement beingproposed to the subhaulers by ChipmanFreight.Plainly, oneof the objectsof Respondent's picketing-requiring ChipmanFreight to dobusinesswiththe independentcontractor subhaulers onlyunder thetermsand conditions of the canceledsubhaulagreements ratherthan under'the newagreements beingproposed by Chipman Freight-was similar in significantrespects to "an object ofinterrupting the leasesbetween the ChargingPartiesand theleasedcab drivers" found by theBoardinChecker Taxito have constituted a prohibitedcease-doing-busi-ness object.CONCLUSIONS OF LAW1.Respondent Brotherhood of Teamsters and AutoTruck Drivers, Local 70 of Alameda County, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America is a labororganization within the meaning of Section 2(5) of theAct.2.By picketing Chipman Freight Services with anobject of interrupting the business relationships betweenChipman Freight Services and the independent contrac-tor subhaulers, the Respondent has violated Section8(b)(4)(i) and (ii)(B) of the Act.3.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, shall recommend that it be or-dered to cease and desist and take certain affirmativeaction designed to effectuate the policies of the Act.Ihave granted the General Counsel's request for abroad remedial order because inTeamsters Local 70 (De-partment of the Navy),261 NLRB 496 (1982), the Boardfound that respondent violated Section 8(b)(4)(i) and(ii)(B)of the Act and remedied the violation with abroad remedial order inasmuch as respondent's proclivityto violate Section 8(b)(4)(B) had been established. Id. at502-503.Respondenthere urgesthat a broad remedialorder is not appropriate because it had legitimategrounds for believing that its picketing was not prohibit-ed by Section 8(b)(4)(B) of the Act and 'because of thelapse of time between its picketing and the Board's orderinDepartment of the Navy.I disagree. As I have indicat-ed supra, any doubt that a union is not engaged in pri-mary activity when it brings economic pressureagainst acompany to cause cessation of business,between the-com-pany and independent contractors with whom it doesbusiness,when the union has no dispute concerning thecompany's employees, was removed by the Board's deci-sion inChecker Taxi,which was issued approximately 6months prior to the Respondent's picketing. And, withrespect to the lapse of time between the Respondent'spicketing herein and the broad remedial order -issuedagainstRespondent inDepartment of the Navy,the orderwhich issued 29 April 1982 was not based merely on the1981 picketing involved in that case, but on other picket-ing of Respondent which violated Section 8(b)(4)(B) en-gaged in during the 1960s, the 1970s, and the 1980s.13 Inview of these circumstances, I am not persuaded that theapproximately 3 years which elapsed since the Board'sorder inDepartment of the Navyand Respondent's illegalpicketing herein, constitute a sufficient lapse of time so asto make a broad remedial order inappropriate.[Recommended Order omitted from publication.]isThe broad remedial order issued inDepartment of the Navywasbased on respondent's proclivity to violate Sec. 8(b)(4)(B) of the Act aswas evidenced by Board orders issued in 1969, 1971, 1978, and 1981 aswell as by Respondent's illegal conduct found in that case.TeamstersLocal 70,supra, 261 NLRB at 502-503.